NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 21-3009
                                       __________

                                   LAVOND A. HILL,
                                              Appellant

                                             v.

                   JOHN E. WETZEL, Secretary of Corrections;
                ROBERT GILMORE, Superintendent of SCI Greene;
         MICHAEL ZAKEN; MARK DIALESANDRO; COIII. LT. LEGGETT;
    JELLOTS; MORRIS; DR. RAMIREZ; SCI GREENE C/O ROBERT HOLLOWOOD;
        LISA FISCUS; GILL; MACEK; T. WERXMAN; SUTTON; JOHN DOE;
                     PUSHKALAI PILLAI; ALICIA BERGER;
                  BRITTINY CHIAVETTI; DUSTIN DREHER
                    ____________________________________

                     On Appeal from the United States District Court
                        for the Western District of Pennsylvania
                         (D.C. Civil Action No. 2:19-cv-00960)
                     District Judge: Honorable Stephanie L. Haines
                      ____________________________________

                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   October 3, 2022

                Before: KRAUSE, BIBAS, and SCIRICA, Circuit Judges

                             (Opinion filed: October 7, 2022)
                                      ___________

                                       OPINION*
                                      ___________


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
PER CURIAM

       Lavond A. Hill, a Pennsylvania prisoner, appeals pro se from the District Court’s

dismissal of the civil rights suit that he brought against employees of the Pennsylvania

Department of Corrections. We will vacate the District Court’s judgment and remand for

further proceedings consistent with this opinion.

       Hill filed a civil rights complaint in Pennsylvania state court, naming as

defendants Alicia Berger, a licensed nurse practitioner, and Pushkalai Pillai, a prison

psychiatrist (the medical defendants), as well as Department of Corrections officials and

staff (the DOC defendants). The medical defendants removed the case to the United

States District Court for the Western District of Pennsylvania. Hill later filed an

amended complaint, alleging, among other things, denial of medical care, inhumane

conditions of confinement, use of excessive force, deprivation of due process, conspiracy,

and state law claims. (ECF 44.) The medical defendants filed a motion to dismiss. (ECF

45 & 46.) A Magistrate Judge recommended that the District Court grant that motion and

that it dismiss Hill’s remaining claims with prejudice for failure to comply with Federal

Rules of Civil Procedure 8 and 20. (ECF 63.) The Magistrate Judge also advised Hill

that he could file objections and warned him that, “in the absence of timely and specific

objections, any appeal would be severely hampered or entirely defaulted.” (Id. at 4.)

       Because Hill did not timely file objections, the District Court applied the

“reasoned consideration” standard to the Magistrate Judge’s Report and

Recommendation. See EEOC v. City of Long Branch, 866 F.3d 93, 100 (3d Cir. 2017).
                                             2
The District Court adopted the Report and Recommendation in part and rejected it in

part, granted the medical defendants’ motion to dismiss, agreed that Hill’s remaining

claims failed to conform with Rules 8 and 20, but permitted Hill to file a second amended

complaint within 20 days against the remaining defendants. (ECF 66.) The District

Court cautioned that failure to file a second amended complaint within the allotted time

would result in dismissal of the case. (Id. at 5.)

       Hill did not file a second amended complaint. Instead, he timely filed a motion for

reconsideration (ECF 68) and, while that motion was pending, timely filed two identical

notices of appeal.1 (ECF 69 & 71.) Then, in response to a jurisdictional notice issued by

the Clerk of this Court, Hill cited Mitchell v. Horn, 318 F.3d 523, 528 (3d Cir. 2003), for

the proposition that without prejudice dismissals can be treated as final when a plaintiff

declares his intention to stand on his complaint. (Doc. 14, at 6.) Under these

circumstances, we conclude that Hill elected to stand on his amended complaint.

Accordingly, contrary to the medical defendants’ argument, see Br. of Dr. Pillai and

Berger, at 9-12 (Doc. 31), the District Court’s order is final and appealable. See Batoff v.

State Farm Ins. Co., 977 F.2d 848, 851 n.5 (3d Cir 1992); Borelli v. City of Reading, 532

F.2d 950, 952 (3d Cir. 1976) (per curiam).



1
 The Court denied the motion for reconsideration after Hill filed his notices of appeal.
Because Hill did not file a timely new or amended notice of appeal encompassing the
order denying his motion for reconsideration, we lack jurisdiction to consider that order.
See Fed. R. App. P. 4(a)(4)(B)(ii); Carrascosa v. McGuire, 520 F.3d 249, 253-54 (3d Cir.
2008).
                                             3
       We have jurisdiction pursuant to 28 U.S.C. § 1291, and we review that portion of

the District Court’s order which granted the medical defendants’ motion to dismiss for

plain error because Hill did not timely object to the Magistrate Judge’s Report and

Recommendation despite a proper warning. See Brightwell v. Lehman, 637 F.3d 187,

193 (3d Cir. 2011). We will not review that portion of the District Court’s order that

dismissed Hill’s remaining claims under Rules 8 and 20 because, as the DOC defendants

argue, see Br. of DOC defendants, at 17, Hill “concedes that his “amended complaint …

is confusing and disjointed.’” Appellant’s Br., at 12 of 22 (quoting District Court’s

Memorandum Order, at 3); Holk v. Snapple Beverage Corp., 575 F.3d 329, 336 (3d Cir.

2009) (holding that appellee waived an argument by “explicitly disclaim[ing]” it).

       To succeed on an Eighth Amendment medical needs claim, “a plaintiff must make

(1) a subjective showing that ‘the defendants were deliberately indifferent to [his or her]

medical needs’ and (2) an objective showing that ‘those needs were serious.’” Pearson v.

Prison Health Serv., 850 F.3d 526, 534 (3d Cir. 2017) (alteration in original) (quoting

Rouse v. Plantier, 182 F.3d 192, 197 (3d Cir. 1999); see also Estelle v. Gamble, 429 U.S.

97, 106 (1976). “A prisoner alleging retaliation must show (1) constitutionally protected

conduct, (2) an adverse action by prison officials sufficient to deter a person of ordinary

firmness from exercising his constitutional rights, and (3) a causal link between the

exercise of his constitutional rights and the adverse action taken against him.” Mitchell,

318 F.3d at 530 (internal quotation marks omitted) (quoting Rauser v. Horn, 241 F.3d

330, 333 (3d Cir. 2001)).
                                             4
       In his amended complaint, Hill explained that he suffers from mental illness and

has a history of self-harm, including cutting himself with razors. (ECF 44, at ¶ 29.) On

August 6, 2017, he was placed in a psychiatric observation cell [POC] because of threats

of self-harm. (Id. at ¶ 60.) While there, Hill asked Dr. Pillai “to place him back on his

psychotropic medications because he was exhibiting self destructive behavior.” (Id. at ¶

61.) Dr. Pillai allegedly “refused … because Hill ‘continue[d] to file grievances.’” (Id.

at ¶ 61 & 62.) According to Hill, Dr. Pillai stated, “If you’re going to kill yourself, do it.

I don’t care.” (Id.) In addition, Dr. Pillai allegedly told Hill that he would remain in the

POC and not be permitted to shower, shave, or exercise. (Id. at ¶ 63.) While in the POC

on a separate occasion, Hill “began to exhibit extreme psychotic self destructive

behavior, which resulted in Hill being rushed to the University of Pennsylvania Medical

Center …” (Id. at ¶ 98.) Hill alleged that, in November 2017, Berger refused to provide

medication after Hill claimed that he was depressed, fatigued, agitated, hallucinating, and

hearing voices. (Id. at ¶ 140, 151-52, 155.) Hill also claimed that as a result of the

medical defendants’ actions, he developed rashes and experienced “mental anguish,

emotional suffering,” and “physical pain and suffering.” (Id. at ¶ 159-60.)

       The Magistrate Judge stated that Hill’s complaints amounted to only

dissatisfaction with medical care and were “implausible,” noted that Hill described the

medical defendants’ actions at only a “high level of generality,” and indicated that Hill is

“even rather vague about whether any injury was caused by” the medical defendants.

(ECF 63, at 2-3.) The District Court agreed that “[e]ven reading [Hill’s] allegations
                                              5
liberally, [he] has failed to plead any facts to show [that the medical defendants] were

deliberately indifferent to [his] medical needs or that they retaliated against [him].” (ECF

66, at 3.)

       We conclude, however, that Hill’s allegations, liberally construed and accepted as

true, were sufficient to survive the medical defendants’ motions to dismiss.2 Hill, who

had been transferred to the POC because of threats of self-harm, had objectively serious

psychological needs. See Palakovic v. Wetzel, 854 F.3d 209, 227 (3d Cir. 2017)

(discussing deliberate indifference to the risk of self-harm). In addition, the medical

defendants, who had visited Hill while he was in the POC, refused to provide medicine to

treat his mental health needs. See Monmouth Cty. Corr. Inst. Inmates v. Lanzaro, 834

F.2d 326, 346-47 (3d Cir. 1987) (stating that “where ‘knowledge of the need for medical

care [is accompanied by the] … intentional refusal to provide care,’ the deliberate

indifference standard is met”). Moreover, Dr. Pillai effectively encouraged Hill to kill

himself. See Lisle v. Welborn, 933 F.3d 705, 717 (7th Cir. 2019) (holding that comments

by nurse encouraging a prisoner to commit suicide after a failed attempt could constitute

deliberate indifference). Furthermore, unlike the Magistrate Judge, we do not believe


2
  To the extent, however, that Hill sought to bring conspiracy claims against the medical
defendants, we conclude that he failed to state a claim. See Great W. Mining & Mineral
Co. v. Fox Rothschild LLP, 615 F.3d 159, 178–79 (3d Cir. 2010) (holding that a § 1983
conspiracy claimant must assert facts from which a conspiratorial agreement can be
inferred, not conclusory allegations). Therefore, we will affirm in part the District
Court’s judgment. We also conclude that, to the extent that Hill raised claims for use
excessive force, deprivation of due process, and violations of state law, they were
directed solely at the DOC defendants, not the medical defendants.
                                              6
that Hill was “vague” about the injuries caused by the medical defendants. Instead, he

identified several non-de minimis physical injuries that resulted from the denial of mental

health treatment. See Mitchell, 318 F.3d at 533 (noting that the Prison Litigation Reform

Act (PLRA) requires that “a prisoner demonstrate physical injury before he can recover

for mental or emotional injury”). Finally, we conclude that Hill stated a viable retaliation

claim by alleging that Dr. Pillai indicated that he was denying Hill’s request for

medication “because Hill ‘continue[d] to file grievances.’” (ECF 44, at ¶ 61 & 62);

Rauser, 241 F.3d at 333; Watson v. Rozum, 834 F.3d 417, 422-23 (3d Cir. 2016) (holding

that submission of grievances is constitutionally protected conduct); cf. Davis v. Goord,

320 F.3d 346, 353 (2d Cir. 2003) (concluding that denial of medically prescribed high

fiber diet and delay in scheduling medical appointment could constitute an adverse

action).

       In sum, Hill’s allegations, accepted as true, state a claim that Dr. Pillai and Berger

were deliberately indifferent to his medical needs and that Dr. Pillai retaliated against

him. The District Court’s conclusion to the contrary was plainly erroneous. We hold,

however, that Hill failed to state a conspiracy claim and that he did not raise claims

against the medical defendants for use excessive force, deprivation of due process, and

violations of state law. Accordingly, we will affirm the District Court’s judgment in part

and vacate in part and remand for further proceedings.




                                              7